In a child protective proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of the Family Court, Kings County (Yuskevich, Ct. Atty. Ref.), dated March 29, 2012, as, after a permanency hearing, continued the permanency goal of “placement for adoption” with regard to the child Duane S., Jr.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the petitioner met its burden of establishing, by a preponderance of the evidence, that the continuation of the permanency goal of “placement for adoption” with regard to the child Duane S., Jr., was in the child’s best interest (see Matter of Cristella B., 65 AD3d 1037, 1039 [2009]; Matter of Amber B., 50 AD3d 1028, 1029 [2008]). The Family Court’s determination to continue the permanency goal of “placement for adoption” has a sound and substantial basis in the record (see Matter of Tsulyn A. [Deborah A.], 90 AD3d 748, 749 [2011]; Matter of Nigel S., 44 AD3d 673, 673 [2007]; Matter of Jennifer R., 29 AD3d 1003, 1004-1005 [2006]). Skelos, J.P., Dickerson, Chambers and Hinds-Radix, JJ., concur.